                 Case 21-10021-MFW               Doc 65       Filed 01/22/21         Page 1 of 7




             IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF DELAWARE
                                     x
In re:                              :    Chapter 11
                                    :
FERRELLGAS PARTNERS, L.P. AND       :    Case No.: 21-10021 (MFW)
FERRELLGAS PARTNERS FINANCE CORP. 1 :    (Jointly Administered)
                                    :
                    Debtors.        :    Related Docket No.: 64
                                     x

          DEBTORS’ MOTION FOR AN EXPEDITED HEARING WITH
  RESPECT TO THE MOTION OF THE DEBTORS PURSUANT TO SECTION 105 OF
    THE BANKRUPTCY CODE AND RULE 9019 OF THE FEDERAL RULES OF
   BANKRUPTCY PROCEDURE FOR AN ORDER APPROVING A SETTLEMENT
             AGREEMENT AND GRANTING RELATED RELIEF

         Ferrellgas Partners, L.P. and its above-captioned affiliated debtors (collectively, the

“Debtors”), by and through their undersigned counsel, hereby file this motion (the “Motion to

Expedite”) for an expedited hearing with respect to the Motion of the Debtors Pursuant to Section

105 of the Bankruptcy Code and Rule 9019 of the Federal Rules of Bankruptcy Procedure for an

Order Approving a Settlement Agreement and Granting Related Relief (the “Settlement Motion”) 2

filed contemporaneously herewith. In support of this Motion to Expedite, the Debtors respectfully

state as follows:

                                      JURISDICTION AND VENUE

         1.       The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. This matter is a core proceeding under 28 U.S.C. § 157(b). Pursuant to


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Ferrellgas Partners, L.P. (8480), and Ferrellgas Partners Finance Corp. (2520). The corporate headquarters and the
mailing address for the Debtors is 7500 College Boulevard, Suite 1000, Overland Park, KS 66210.
2
  Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such terms in the
Settlement Motion.
               Case 21-10021-MFW          Doc 65      Filed 01/22/21      Page 2 of 7




Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), the Debtors consent to entry

of a final order by the Court in connection with this Motion to the extent it is later determined that

the Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

       2.      Venue of the above-captioned cases (the “Chapter 11 Cases”) and related

proceedings is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The legal predicates for the relief requested herein are Rules 2002 and 9006 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Rules 2002-1(b);

9006-1(c), and 9006-1(e).

                                     RELIEF REQUESTED

     1.        By this Motion to Expedite, the Debtors seek entry of an order, substantially in the

form attached hereto as Exhibit A (the “Order”) shortening the notice period with respect to the

Settlement Motion. The Debtors request that the Court schedule the Settlement Motion for hearing

on February 8, 2021, at 10:30 a.m. (prevailing Eastern Time). The Debtors also request that

the Court set the objection deadline (the “Objection Deadline”) for the Settlement Motion as

February 3, 2021, at 10:00 a.m. (prevailing Eastern Time).

                                         BACKGROUND

     2.        On January 11, 2021 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code. The Debtors continue to manage and operate their

business as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

No trustee or examiner has been requested in the Chapter 11 Cases and no creditors’ committee

has yet been appointed.



                                                -2-
               Case 21-10021-MFW          Doc 65      Filed 01/22/21     Page 3 of 7




     3.        The Debtors hereby incorporate by reference the factual background set forth in the

Declaration of Jordan Burns In Support of the Debtors’ Chapter 11 Petitions and First Day

Pleadings [Docket No. 3], which includes, among other things, a detailed description of the

Debtors’ business and affairs, the Debtors’ capital structure and prepetition indebtedness, and the

events leading to the commencement of the Chapter 11 Cases.

                                      BASIS FOR RELIEF

     4.        Bankruptcy Rule 2002(a)(3) requires the Settlement Motion to be filed and served

at least twenty-one (21) days prior to a hearing date scheduled for such motion. Further, Local

Rule 9006-1(c)(ii) requires that the objection deadline with respect to motion be set on any date

that is no earlier than fourteen (14) days after the date of service and no later than seven (7) days

before the hearing.

     5.        Under Bankruptcy Rule 9006(c)(1), however, “the court for cause shown may in

its discretion with or without motion or notice order the [notice] period reduced.” Fed. R. Bankr.

P. 9006(c)(1). Local Rule 9006-1(e) further provides that a motion may be heard on less notice

than as otherwise required if authorized “by order of the Court, on written motion (served on all

interested parties) specifying the exigencies justifying shortened notice.” Del. Bankr. L.R. 9006-

1(e). Indeed, as reflected in section 102(1) of the Bankruptcy Code, “notice and a hearing” is an

elastic phrase meant to take into account the “particular circumstances” of a motion. 11 U.S.C.

§ 102(1) (stating that “‘after notice and a hearing’, or similar phrase . . . means after such notice

as is appropriate in the particular circumstances . . . .”); see Rockwell Int’l Corp. v. Harnischfeger

Indus., Inc. (In re Harnischfeger Indus., Inc.), 316 B.R. 616, 620 (D. Del. 2003) (“The policy of

Section 102 is to permit the court flexibility, while ensuring that all parties have proper notice.”)

(citations omitted).



                                                -3-
               Case 21-10021-MFW           Doc 65      Filed 01/22/21     Page 4 of 7




     6.        Here, ample cause exists to expedite the hearing in connection with the Settlement

Motion. As explained in the Settlement Motion, the Debtors have determined that the relief

requested would avoid the potential costs, uncertainty, risks, and delay of litigation associated with

the Suit. More consequently, the relief sought in the Settlement Motion militates in favor of the

interests of the Debtors and their creditors as it would result in the recovery of significant funds to

the Debtors’ estates, which consequently will increase the pool from which creditors are to receive

distributions. Thus, no parties will be prejudiced by granting the relief requested herein.

     7.        Through the Motion to Expedite, the Debtors seek to shorten the notice period for

the hearing by only 4 days. Moreover, the Debtors filed the Settlement Motion as soon as possible

after negotiating the settlement itself and obtaining the approvals required under the terms of the

Transaction Support Agreement. To mitigate any potential prejudice to creditors and other parties

in interest, the Debtors have requested an Objection Deadline of February 3, 2021, thereby

affording such creditors an additional 2 days than would be afforded generally under the Local

Rules.

     8.        The Debtors are proposing that the Objection Deadline for the Settlement Motion

be February 3, 2021, at 10:00 a.m. (prevailing Eastern Time). The Debtors respectfully submit

that is sufficient time for parties to review and submit objections to the Settlement Motion, and

will allow the Debtors to include any such objections in the agenda that is due to be filed by noon

on February 4, 2021.

                         LOCAL RULE 9006-1(E) CERTIFICATION

     9.        The Debtors have inquired about this Motion to Expedite with counsel to the U.S.

Trustee which does not object.




                                                 -4-
              Case 21-10021-MFW          Doc 65      Filed 01/22/21    Page 5 of 7




                                            NOTICE

    10.        The Debtors, with the assistance of their claims and noticing agent, will provide

notice of this Motion to Expedite by email and/or first class mail to: (a) the Office of the United

States Trustee for the District of Delaware (Attn: David L. Buchbinder, Esquire,

David.L.Buchbinder@usdoj.gov); (b) Davis Polk & Wardwell LLP and Morris, Nichols, Arsht &

Tunnell LLP as counsel to the Ad Hoc Group of HoldCo Noteholders; (c) the Internal Revenue

Service; (d) the United States Attorney for the District of Delaware; (e) the Attorney General for

the state of Delaware; (f) the parties included on each of the Debtors’ list of twenty (20) largest

unsecured creditors; (g) the Securities and Exchange Commission; (h) the indenture trustee for the

Debtors’ prepetition 8.625% senior notes due 2020; (i) counsel for Chubb; and (j) any party that

is entitled to notice pursuant to Local Rule 9013-1(m) (collectively, the “Notice Parties”). The

Debtors submit that under the circumstances, no further notice is necessary.



                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                               -5-
              Case 21-10021-MFW          Doc 65      Filed 01/22/21    Page 6 of 7




       WHEREFORE, the Debtors respectfully request that the Court enter an order, substantially

in the form attached hereto as Exhibit A, granting the relief requested in this Motion to Expedite,

and grant such other and further relief as this Court may deem just and proper.

Date: January 22, 2020

                                               CHIPMAN, BROWN, CICERO & COLE,
                                               LLP
                                               By: /s/ Mark L. Desgrosseilliers
                                               William E. Chipman, Jr. (No. 3818)
                                               Mark L. Desgrosseilliers (No. 4083)
                                               Robert A. Weber (No. 4013)
                                               Hercules Plaza
                                               1212 N. Market Street
                                               Suite 5400
                                               Wilmington, DE 19801
                                               Email: Chipman@chipmanbrown.com
                                                       Desgross@chipmanbrown.com
                                                       Weber@chipmanbrown.com

                                               -and-

                                               SQUIRE PATTON BOGGS (US) LLP
                                               Stephen D. Lerner (admitted pro hac vice)
                                               201 E. Fourth Street
                                               Suite 1900
                                               Cincinnati, OH 45202
                                               Telephone: 513-361-1200
                                               Facsimile: 513-361-1201
                                               Email: Stephen.lerner@squirepb.com

                                               -and-

                                               Jeffrey N. Rothleder (admitted pro hac vice)
                                               Christopher J. Giaimo (admitted pro hac vice)
                                               2550 M Street, NW
                                               Washington, DC 20037
                                               Telephone: 202-457-6000
                                               Facsimile: 202-451-6315
                                               Email: Jeffrey.rothleder@squirepb.com
                                                       Christopher.giaimo@squirepb.com

                                               -and-



                                               -6-
Case 21-10021-MFW   Doc 65    Filed 01/22/21   Page 7 of 7




                        Maura P. McIntyre (admitted pro hac vice)
                        4900 Key Tower
                        127 Public Square
                        Cleveland, OH 44114
                        Telephone: 216-479-8500
                        Facsimile: 216-479-9790
                        Email: Maura.mcintyre@squirepb.com

                        Proposed Counsel to the Debtors




                        -7-
